Citation Nr: 1014876	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability.  The 
Veteran testified before the Board in April 2007.  The Board 
remanded this claim for additional development in August 2007 
and June 2009.  


FINDING OF FACT

The Veteran's current lumbar spine disability first 
manifested many years after his separation from service and 
is unrelated to his service or to any incident therein.  


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

The Veteran contends that he injured his low back in May or 
June 1982 during service when he and another fellow 
serviceman were ordered to lift a 300 pound wire spool about 
four feet off the ground for service maintenance.  Service 
medical records, however, are negative for any complaints or 
treatment for a lumbar spine disability.  The Veteran 
declined to undergo a separation examination, and therefore 
it is unclear whether he had a lumbar spine disability at the 
time of separation from service.  

The first objective post-service medical evidence of record 
of a lumbar spine disability is a February 2000 private 
medical report where the Veteran received treatment for 
lumbosacral strain.  

Post-service VA and private medical records dated from March 
2000 to July 2008 show that the Veteran received intermittent 
treatment for chronic lumbosacral strain, back spasms, 
herniated discs at L5-S1, and right sciatic neuritis.  In a 
November 2000 private medical report, the Veteran reported 
injuring his low back while carrying heavy loads up the 
stairs.  An October 2001 private medical report stated that 
the Veteran was eight months out from a lumbar decompression 
and fusion.  The Veteran also reported lifting a tire and 
subsequently pulling his back at a May 2003 treatment 
session.  

In a January 2005 statement, the Veteran's private physician 
stated that the Veteran's back condition was diagnosed as 
chronic lumbosacral strain.  The physician opined that the 
Veteran's current lumbar disability was probably related to 
an old injury dating to 1982 from a lifting accident.  

The Veteran testified before the Board at a travel board 
hearing in April 2007.  Testimony revealed that the Veteran 
injured his low back in May or June 1982 during service when 
he and another fellow serviceman were ordered to lift a 300 
pound wire spool about four feet off the ground for service 
maintenance.  He testified that he went to the hospital the 
following day, where he was given a back brace and medication 
and assigned light duty throughout the rest of his service.  
He reported that about a month after discharge from service, 
he began seeking treatment for his low back.  He stated that 
when he started working as a handyman or carpenter after 
service, he had to lift things, which caused him to 
experience stabbing back pain as well as sporadic numbness in 
the right leg.  He testified that his back pain radiated down 
his right side to his right leg.  

On VA examination in July 2009, the Veteran reported injuring 
his low back in service when lifting a cable spool.  He 
complained of feeling extreme sharp pain in his back at that 
time with radiation into his right leg.  He stated that he 
had received three epidural blocks from 1983 to 1984.  The 
Veteran reported a history of urinary urgency, nocturia, 
erectile dysfunction, numbness, paresthesias, leg or foot 
weakness, and unsteadiness, but those symptoms had not been 
confirmed to be secondary to his lumbar spine disability.  He 
also complained of a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and constant low back pain that 
occurred daily and radiated down his right leg.  He stated 
that he had severe flare-ups of pain that occurred at least 
twice per week, lasted for hours, and prevented him from 
being able to continue standing or walking normally.  The 
Veteran also reported one flare-up lasting 10 days during the 
previous 12 months where he was incapacitated for three days.  
He stated that he had a cane and back brace.

Examination revealed normal posture, head position, and 
symmetry.  There was a mild to moderate degree of limping, 
but there was no evidence of abnormal spinal curvatures.  The 
examiner found objective evidence of spasm, guarding, 
tenderness, and weakness.  Motor examination showed active 
movement against full resistance.  The Veteran was noted to 
have difficulty tolerating strength testing due to an 
increase in the level of his back pain, but there was no 
focal neurologic deficit, abnormal muscle tone, or muscle 
atrophy.  Sensory examination and reflexes of the lower 
extremities were normal.  Range of motion testing showed 50 
degrees flexion, 18 degrees extension, 18 degrees left 
lateral flexion, 12 degrees right lateral flexion, 42 degrees 
left lateral rotation, and 35 degrees right lateral rotation.  
There was pain on motion.  Lasegue's sign was positive.  An 
MRI indicated disc desiccation at L3-L4 and L4-L5, disc 
bulging at L4-L5, disc bulging with posterior annular tear at 
L3-L4, and small disc protrusion at L3-L4 and L4-L5.  An x-
ray of the lumbosacral spine revealed apparent disc space 
narrowing and some mild spurring at L3-L4 and L4-L5 and 
posterior facet disease at L5-S1.  The examiner diagnosed the 
Veteran with degenerative disease of the lumbar spine, disc 
desiccation at L3-L4 and L4-L5, disc bulging at L4-L5, disc 
bulging with posterior annular tear at L3-L4, and small disc 
protrusion at L3-L4 and L4-L5.  The examiner opined that it 
was less likely as not that the Veteran's lumbar spine 
disability was caused by or a result of his low back injury 
in service.  The rationale provided was that lumbar disc 
disease like that of the Veteran's shown on the imaging 
studies was most often a result of continuous wear and tear 
type force on the lumbar spine and not as likely a result of 
a one-time injury to the low back.  The examiner also stated 
that there was no documentation of treatment of the lumbar 
spine disability in service and that the earliest 
documentation of treatment for the back was in 2000, which 
resulted in an insufficient nexus of connection between the 
in-service back injury and the current back condition.  The 
examiner further noted that there was evidence of a post-
service back injury where the Veteran was lifting heavy loads 
up and down the stairs, which contributed to the difficulty 
in linking the Veteran's current lumbar spine disability to 
service.  The examiner concluded that there was insufficient 
medical evidence to provide a statement that the Veteran's 
back disability was "at least as likely as not" due to 
service and that there would be inadequate rationale to 
support such a statement.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the 
January 2005 medical opinion from the private physician.  
While the physician related the Veteran's lumbar spine 
condition to his period of active service, the Board finds 
that the January 2005 medical opinion is not supported by 
adequate rationale, as there is no explanation as to why the 
Veteran's current back condition was related to his 
in-service back injury as opposed to his post-service back 
injuries.  If the examiner does not provide a rationale for 
the opinion, that weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The Board assigns greater weight to the July 2009 VA 
examination finding that the Veteran's current lumbar spine 
disability was not related to his period of service.  In 
placing greater weight on the July 2009 opinion, the Board 
notes that the examiner provided a thorough rationale for the 
opinion.  In forming the opinion, the July 2009 examiner 
found that the Veteran's type of lumbar disc disease was most 
often a result of continuous wear and tear type force on the 
lumbar spine and not as likely a result of a one-time injury 
to the low back.  The examiner also found that based on the 
objective medical evidence, there was no contiguity or 
continuity for the claimed back pain that had occurred during 
service in 1982 and the upstart of lumbar pain that was noted 
18 years later.  The examiner further noted that the 
Veteran's post-service injury contributed additional 
difficulty in linking the Veteran's current lumbar spine 
disability to service.  Among the factors for assessing the 
probative value of a medical opinion is the thoroughness and 
detail of the physician's opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000).  The Board accordingly finds the July 2009 
VA medical opinion to be the most probative and persuasive as 
to whether the Veteran's lumbar spine disability was related 
to service because the examiner at the July 2009 VA 
examination based the opinion on an adequate rationale, 
review of the record, and examination of the Veteran.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and the Veteran's 
current lumbar spine disability.  In addition, the evidence 
does not show that arthritis of the back was diagnosed within 
one year of separation, so presumptive service connection for 
a lumbar spine disability is not warranted.

The Veteran contends that his current lumbar spine disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced or observed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is 
competent to observe, such as back pain, but he is not 
competent to provide a medical diagnosis for any lumbar spine 
disability or to relate any lumbar spine disability medically 
to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's lumbar spine disability is in February 2000, 
approximately 18 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's lumbar spine disability 
developed in service.  Therefore, the Board concludes that 
the lumbar spine disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

Here, the RO sent correspondence in November 2003; a rating 
decision in September 2004; a statement of the case in 
December 2005; and supplemental statements of the case in 
June 2006, September 2006, February 2007, and January 2009.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a low back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


